
	
		IB
		Union Calendar No. 90
		112th CONGRESS
		1st Session
		H. R. 1062
		[Report No.
		  112–142]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 14, 2011
			Ms. Hayworth (for
			 herself, Mr. Garrett, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		
			July 12, 2011
			Additional sponsors: Mr.
			 Posey, Mr. King of New
			 York, Mr. Dold,
			 Mr. Canseco, and
			 Mr. Grimm
		
		
			July 12, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform
		  and Consumer Protection Act to repeal certain additional disclosure
		  requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Burdensome Data Collection Relief
			 Act.
		2.Repeal of
			 additional disclosure requirementsSection 953(b) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203) is hereby repealed and
			 any regulations issued pursuant to such subsection shall have no force or
			 effect.
		
	
		July 12, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
